Exhibit 10.16

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (the “Agreement”) is entered into
as of February 9, 2007 by and among Ronald L. Whaley (“Whaley”) on the one hand
and Solo Cup Company and Solo Cup Investment Corporation (collectively the
“Company”) on the other hand.

SECTION 1

TERMINATION DATE

The effective date of Whaley’s separation from all positions and employment with
the Company and its Affiliates (as defined in subsection 6.2) is April 17, 2006
(“Termination Date”). The parties agree that as of the Termination Date, Whaley
resigned from all elected positions (including all directorships) with the
Company and its Affiliates. Following the Termination Date, Whaley had no
authority to bind the Company or its Affiliates and shall have no such authority
hence forth.

SECTION 2

PAYMENTS AND BENEFITS

Whaley’s rights to compensation, benefits, payments, and distributions from the
Company and its Affiliates shall be determined exclusively in accordance with
the following provisions of this Section 2.

2.1. Welfare Benefits. For a period extending from the date of this Agreement
through February 28, 2007, the Company shall continue to provide the same
medical, prescription, dental, and vision coverage that has been provided since
the Termination Date with no premium contribution required from Whaley or his
dependents. From March 1, 2007 through April 16, 2008 and with no premium
contribution required from Whaley or his dependents, the Company will provide
Whaley and any dependents covered prior to the Termination Date with coverage
under the following welfare benefit plans of the Company applicable to senior
executives, according to the terms of such benefit plans in effect as of
March 1, 2007 and as summarized in the documents attached as Exhibit A hereto:
medical, prescription, PPO dental, and vision (“Listed Welfare Benefit
Programs”). To the extent that a covered dependent becomes ineligible for
medical coverage under the terms of the benefit plan then in effect before
April 16, 2008, coverage for such dependent will cease as of the time such
dependent becomes ineligible. The period of coverage provided since the
Termination Date will be counted toward satisfaction of the period of coverage
to which Whaley is entitled under Section 4980B of the Internal Revenue Code and
Section 601 of the Employee Retirement Income Security Act (sometimes referred
to as “COBRA coverage”). In the event Whaley is offered similar coverage to any
of the Listed Welfare Benefit Programs by an employer prior to April 16, 2008,
the Company’s obligation to provide coverage to Whaley or his dependents under
that welfare benefit program shall immediately terminate.

2.2. Indemnification. The provisions of Article IX of the employment agreement
entered into between Whaley and the Company dated February 27, 2004 (“Employment
Agreement”) shall continue to apply, notwithstanding anything contained in this
Agreement.

 

-1-



--------------------------------------------------------------------------------

2.3. Stock Options. The option(s) on 113,086 shares granted to Whaley pursuant
to the award agreement(s) dated February 27, 2004 under the 2004 Management
Investment and Incentive Compensation Plan will be canceled without separate
payment therefor, and Whaley will have no further rights with respect to such
agreement(s) or option(s) or any other outstanding options, whether vested or
not.

2.4. CPU Awards. The Convertible Preferred Unit Award Agreement entered into by
Whaley and Solo Cup Investment Corporation dated as of April 14, 2004 will be
canceled for good and valuable consideration, and Whaley will have no rights
with respect to such agreement or award or any other convertible preferred unit
award or convertible preferred stock.

2.5. Lump-Sum Payment. The Company shall pay Whaley within ten (10) days
following the date of this Agreement, a lump-sum cash payment of $3 million
($3,000,000), less withholding for income, payroll and other taxes required in
connection with this Agreement, amounting to a net lump-sum cash payment to
Whaley of $2,110,455.00.

2.6. Forgiveness of Certain Amounts. The Company hereby forgives repayment by
Whaley of the following amounts that are or may be due and owing to the Company
and its Affiliates: (i) $639,000, which is the outstanding principal amount of
the interest-free loan that was granted to Whaley pursuant to Amendment One of
the Employment, Confidentiality and Non-Competition Agreement dated August 4,
1999, by and between Solo Cup Company and Whaley; and (ii) director fees in the
amount of $21,270 (which represents the prorated portion of the $30,000 total
payment) that Whaley was paid for services to be rendered during 2006 that were
not performed.

2.7. Attorneys’ Fees, Costs and Expenses. Each of Company and Whaley shall be
solely responsible for their own attorneys’ fees, expenses, and costs.

2.8. Other Payments. Except as expressly provided in the Agreement, Whaley shall
be entitled to no compensation, benefits or other payments or distributions.
Whaley has previously received a distribution of all earned and/or vested
benefits to which Whaley was entitled following the termination of his
employment under any benefit plan of the Company or under applicable law.

SECTION 3

REPRESENTATIONS AND COVENANTS

3.1. Assistance with Claims. In light of Whaley’s long association with the
Company and the positions that he held with the Company and its Affiliates,
Whaley may have knowledge that would be important to the Company and its
Affiliates in addressing claims or disputes that may arise. Whaley agrees that
he will provide reasonable assistance by sharing his knowledge with the Company
and its Affiliates at their reasonable request. The Company will consult with
Whaley, and make reasonable efforts to schedule such assistance so as not to
materially disrupt his business and personal affairs. The Company agrees to pay
Whaley a per diem in the amount of $5,600 per day spent providing assistance at
the Company’s request pursuant to this provision, such amount to be pro-rated at
$700 per hour for any portion of a day. In addition, the Company agrees to
reimburse Whaley for all of his reasonable out-of-pocket expenses associated
with such

 

-2-



--------------------------------------------------------------------------------

assistance, including travel expenses. Whaley’s obligation to provide assistance
under this provision shall terminate on April 17, 2008. Nothing in this
subsection 3.1 is intended to affect in any manner Whaley’s testimony at a legal
proceeding in response to a lawful and properly served subpoena or to affect
Whaley’s cooperation with any governmental investigation, and no per diem or
other amount will be paid to Whaley in connection with such testimony or
cooperation.

3.2. Restrictions. Whaley agrees he will remain subject to the restrictions of
Article VIII of the Employment Agreement (which relates to confidentiality,
competition, and certain other restrictions). Provided, however, that in the
event that Whaley wishes to provide services to a company that would otherwise
not be permitted under Article VIII of the Employment Agreement, Whaley may
provide advance written notice to the Company, informing the Company as to the
entity for which he proposes to perform services and the general nature of the
services to be performed, and the Company may waive the application of Article
VIII, which waiver may not be unreasonably withheld by the Company and which
waiver will be confirmed or refused by the Company within five (5) business days
of receipt of written notice from Whaley as provided for herein. Notwithstanding
anything else contained in this Agreement, Whaley shall be permitted, during the
time that Article VIII of the Employment Agreement remains in effect, to
disclose the language of this section 3.2 in the form provided in Exhibit B to
this Agreement, to a company for which he proposes to perform services.

3.3. Confidentiality of the Agreement. Whaley and the Company agree to keep the
Agreement strictly confidential and not to inform any person of the Agreement or
its terms except that the Company may inform Company officials with a need to
know, Whaley may inform his spouse, the Company and Whaley may disclose the
Agreement where required to do so by law or requested to do so by a government
agency, and the Company and Whaley may inform their attorneys and accountants
for purposes of complying with accounting and legal obligations. Whaley and the
Company will instruct any person to whom information is permitted to be
disclosed pursuant to this provision to keep such information strictly
confidential. The Company agrees that, if the Company discloses the contents of
the Agreement in documents filed with the SEC and regularly made available to
the public, the information so disclosed shall no longer be confidential. In the
event the Company has not disclosed the contents of the Agreement in documents
filed with the SEC and regularly made available to the public and Whaley is
asked about the terms of the Agreement or the manner of resolution of his
dispute with the Company in the context of future employment, he will say only
that “the matter has been resolved to the Parties’ satisfaction”.

3.4. Return of Company Property. Whaley hereby agrees that he will return to the
Company one (1) laptop computer and two (2) cellular telephones that the Company
or its Affiliates provided for his use while he was an employee and executive
officer of the Company within five (5) business days of the date of this
Agreement. Whaley hereby represents and warrants that he has returned all
writings, files, data, records, correspondence, notebooks, notes and other
documents and things (including any copies thereof) containing any confidential
information relating to the Company or its Affiliates.

3.5. Settlement of Current Litigation. In consideration of the above-referenced
payments and benefits provided to Whaley and the mutual promises contained
herein, Whaley hereby

 

-3-



--------------------------------------------------------------------------------

agrees that this Agreement constitutes a final and full settlement of all claims
and actions currently pending against Company by Whaley, including Whaley v.
Solo Cup Investment Corp. and Solo Cup Company, Case No. 06 L 811 (filed in the
Circuit Court for the Nineteenth Judicial District, Lake County, Illinois).
Further, Whaley agrees to file within eight (8) days of the date of this
Agreement a dismissal of his complaint in the above-referenced action. That
dismissal shall be without prejudice with leave to reinstate for thirty
(30) days, and shall provide that the dismissal is converted to a dismissal with
prejudice in the event that the action is not reinstated by Whaley. Whaley shall
be permitted to reinstate the action only in the event that the Company does not
perform its obligations under Section 2.5 of this Agreement.

SECTION 4

WHALEY RELEASE AND WAIVER

4.1. Release and Waiver; Definitions. Whaley, on behalf of himself and the other
Executive Releasors, releases and forever discharges the Company and the other
Company Releasees from any and all Claims which Whaley now has or claims, or
might hereafter have or claim (or the other Executive Releasors may have, to the
extent that it is derived from a Claim which Whaley may have), against the
Company Releasees based upon or arising out of any matter or thing whatsoever,
occurring or arising on or before the date of this Agreement, including but not
limited to, Claims arising out of or related to Whaley’s employment by the
Company and its Affiliates (including, without limitation, his employment as
President and Chief Operating Officer) and/or his service as a director of the
Company or its Affiliates and/or Whaley’s termination or resignation from such
employment or service. However, nothing in this Release and Waiver shall
constitute a release of any Claims of Whaley (or other Executive Releasors) that
may arise under this Agreement; or purport to release any claims which may not
lawfully be released.

For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings:

 

(a) The term “Claims” shall include any and all rights, claims, demands, debts,
dues, sums of money, accounts, attorneys’ fees, complaints, judgments,
executions, actions and causes of action of any nature whatsoever, cognizable at
law or equity (except for claims for breach of the Agreement), and Claims
arising under (or alleged to have arisen under) (i) the Age Discrimination in
Employment Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of
1964, as amended; (iii) The Civil Rights Act of 1991; (iv) Section 1981 through
1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended; (vi) The Immigration Reform
Control Act, as amended; (vii) The Americans with Disabilities Act of 1990, as
amended; (viii) The National Labor Relations Act, as amended; (ix) The Fair
Labor Standards Act, as amended; (x) The Occupational Safety and Health Act, as
amended; (xi) The Family and Medical Leave Act of 1993; (xii) any state
antidiscrimination law; (xiii) any state wage and hour law; (xiv) any other
local, state or federal law, regulation or ordinance; (xv) any public policy,
contract, tort, or common law; or (xvi) any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in these matters.

 

(b) The term “Company Releasees” shall include the Company and its Affiliates.

 

-4-



--------------------------------------------------------------------------------

(c) The term “Executive Releasors” shall include Whaley and his family, heirs,
executors, representatives, agents, insurers, administrators, successors,
assigns, and any other person claiming through Whaley.

4.2. Conditions. The following provisions are applicable to and made a part of
the Agreement and this Release and Waiver:

 

(a) By this Release and Waiver, the Executive Releasors do not release or waive
any right or claim which they may have under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, which
arises after the date of execution of this Release and Waiver.

 

(b) In exchange for this Release and Waiver, Whaley hereby acknowledges that he
has received separate consideration beyond that to which he is otherwise
entitled.

 

(c) The Executive acknowledges that he (i) has been represented by counsel of
his choosing throughout any proceedings against the Solo Cup Investment Corp.
and Solo Cup Company; (ii) has carefully read the Agreement and this Release and
Waiver in their entirety; (iii) understands their terms and conditions; (iv) has
been advised by the Company to consult with his attorneys prior to executing the
Agreement and this Release and Waiver and has done so; (v) has been offered a
reasonable and sufficient time in which to decide whether to execute the
Agreement; (vi) executes the Agreement free from undue influence, duress or
coercion from any party; (vii) enters into the Agreement and this Release and
Waiver voluntarily and of his own volition and free will; and (viii) agrees to
be bound by the terms of the Agreement and this Release and Waiver.

 

(d) Whaley understands that he may revoke this Agreement by hand-delivering his
written intention to revoke to the General Counsel of the Company within seven
(7) days after he executes this Agreement.

4.3. Covenant Not to Sue. Whaley agrees and warrants that he will not commence
or maintain any action on any Claim released herein, nor will he allow or
authorize any such action to be brought on his behalf.

4.4. Effective Date. This Agreement (including this Release and Waiver), shall
become final and binding on the eighth (8th) day after the execution by all
parties of the Agreement; provided that Whaley does not revoke his acceptance of
the Agreement.

SECTION 5

COMPANY RELEASE AND WAIVER

5.1. Release and Waiver; Definitions. Except for a claim based on Whaley’s
willful misconduct, a claim based on Whaley’s willful violation of a state or
federal law, or a claim for a breach of this Agreement, the Company, for and on
behalf of itself and the other Company Releasors, releases and forever
discharges Whaley and the other Executive Releasees from any and all Claims
based upon or arising out of any matter or thing whatsoever alleged to cause
damage to the Company, occurring or arising on or before the date of this
Agreement, including but not limited to, Claims arising out of or relating to
Whaley’s employment by the Company

 

-5-



--------------------------------------------------------------------------------

and its Affiliates (including, without limitation, his employment as President
and Chief Operating Officer) and/or his service as a director of the Company or
its Affiliates and/or Whaley’s termination or resignation from such employment
or service, and shall include, without limitation, Claims arising out of or
relating to expense reimbursements to Whaley and Claims arising out of or
relating to repayment of amounts forgiven in Section 2.6 of this Agreement.

For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings:

 

(a) The term “Claims” shall include any and all rights, claims, demands, debts,
dues, sums of money, accounts, attorneys’ fees, complaints, judgments,
executions, actions and causes of action of any nature whatsoever, cognizable at
law or equity.

 

(b) The term “Company Releasors” shall include the Company and its Affiliates.

 

(c) The term “Executive Releasees” shall include Whaley and his family, heirs,
executors, representatives, agents, insurers, administrators, successors, and
assigns.

5.2. Covenant Not to Sue. Company agrees that it will not commence or maintain
any action on any Claim released herein, nor will Company allow any such action
to be brought on its behalf.

5.3. Effective Date. This Agreement (including this Release and Waiver) shall
become final and binding on the eighth (8th) day after the execution by all
parties of the Agreement, provided that Whaley does not revoke his acceptance of
the Agreement.

SECTION 6

MISCELLANEOUS

6.1. Amendment. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without the consent of any other person.
Except as otherwise specified herein, no person, other than the parties hereto,
shall have any rights under or interest in this Agreement or the subject matter
hereof.

6.2. Successors and Affiliates. This Agreement shall be binding on, and inure to
the benefit of, the Company and its successors and assigns and any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. For purposes of
this Agreement, the term “Affiliate” means (a) any corporation, partnership,
joint venture or other entity which, as of the Termination Date, owned, directly
or indirectly, at least fifty percent of the voting power of all classes of
stock of the Company (or any successor to the Company) entitled to vote; and
(b) any corporation, partnership, joint venture or other entity in which, as of
the Termination Date, at least a fifty percent voting interest was owned,
directly or indirectly, by the Company, by any entity that is a successor to the
Company, or by any entity that is an Affiliate by reason of clause (a) next
above.

6.3. Effect of Breach. Whaley acknowledges that the Company would be irreparably
injured by his violation of subsections 3.2, 3.3, 3.4, and 3.5, and he agrees
that the Company and its Affiliates, in addition to any other remedies available
to it for such breach or threatened breach, shall be entitled to a preliminary
injunction, temporary restraining order, or other equivalent relief, restraining
Whaley from any actual or threatened breach of such subsections.

 

-6-



--------------------------------------------------------------------------------

6.4. Waiver of Breach. The waiver by either Whaley or the Company (or its
Affiliates) of a breach of any provision of this Agreement shall not operate as
or be deemed a waiver of any subsequent breach by either Whaley or the Company.
Continuation of benefits hereunder by the Company following a breach by Whaley
of any provision of this Agreement shall not preclude the Company from
thereafter exercising any right that it may otherwise independently have to
terminate said benefits based upon the same violation.

6.5. Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified). Provided, however, that Whaley
understands and agrees that the obligations undertaken by Whaley in Sections 3.5
and Section 4 of this Agreement are material and that the Company would not have
reached this Agreement without those provisions.

6.6. No Admission. Neither the Company nor Whaley admits any fault, wrongdoing,
or liability. Nothing contained in this Agreement, nor any action taken in
connection with this Agreement shall constitute an admission or evidence of
fault, wrongdoing or liability by the Company or Whaley.

6.7. Other Agreements. Except as otherwise specifically provided in this
Agreement, this instrument constitutes the entire agreement between Whaley and
the Company and supersedes all prior agreements and understandings, written or
oral, including, without limitation, the Employment Agreement and any other
employment agreements that may have been made by and between Whaley and the
Company or its predecessors or Affiliates. Except as otherwise specifically
provided in this Agreement, or as independently imposed by law, as of the
Termination Date, all rights, duties and obligations of both Whaley and the
Company pursuant to the Employment Agreement shall terminate.

6.8. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice). Such notices, demands, claims and other communications shall be
deemed given:

 

(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

 

(b) in the case of certified or registered U.S. mail, five days after deposit in
the U.S. mail; or

 

(c) in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

 

-7-



--------------------------------------------------------------------------------

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service are to be delivered to
the addresses set forth below:

to the Company:

Solo Cup Company

1700 Old Deerfield Road

Highland Park, IL. 60035

or to Whaley at the most recent home address shown in the records of the
Company, with a copy to his counsel as follows:

Leslie A. Klein

Greenberg Traurig, LLP

77 West Wacker Drive, Suite 2500

Chicago, IL 60601

Fax: (312) 899-0345

All notices to the Company shall be directed to the attention of the General
Counsel of the Company, with a copy to the Secretary of the Company. Each party,
by written notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.

6.9. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without regard to the conflict of law provisions
of any state. Any disputes between Whaley and the Company with respect to
matters covered by the Agreement that cannot be resolved by the parties will be
litigated in federal court in Illinois if the prerequisites for diversity
jurisdiction are met. If the federal court does not have jurisdiction over the
dispute, the controversy will be resolved through the Illinois state court
system.

6.10. Presumption. This Agreement and any provisions thereof shall not be
construed against Whaley or the Company due to the fact that said Agreement or
provision was drafted by Whaley or the Company.

6.11. Release and Waiver is Knowing and Voluntary. Whaley intends the Release
and Waiver he gives in this Agreement to be fully enforceable. To that end,
Whaley confirms that (a) he has read and understood the provisions of this
Agreement; (b) he has been represented by counsel of his choosing throughout the
negotiation of this Agreement; (c) he finds the Agreement to be understandable
or has received explanation from his counsel that has enabled him to understand
the Agreement; (d) he understands that the Release and Waiver refers to rights
under the Age Discrimination in Employment Act, among others; (e) this Agreement
does not waive rights that arise after the date of this Agreement; (f) he has
been permitted up to twenty-one (21) days to consider the terms of this
Agreement and decide whether or not to enter into this Agreement; (g) he
understands that he may revoke this Agreement within seven (7) days after he
signs this Agreement by delivering written notice of his revocation to Marcia
Goodman, Mayer, Brown, Rowe & Maw LLP, 71 S. Wacker Drive, Chicago, IL 60606 and
that, unless he delivers such revocation, this Agreement will remain final and
binding.

 

-8-



--------------------------------------------------------------------------------

6.12. Counterparts. This Agreement may be executed in more than one counterpart,
but all of which together will constitute one and the same agreement.

 

Accepted and agreed to:    

/s/ Ronald L. Whaley

  Solo Cup Company Ronald L. Whaley       By:  

/s/ Robert M. Korzenski

Date: 2-9-2007   Its:   CEO   Date:   2-11-07   Solo Cup Investment Corporation
  By:  

/s/ Robert M. Korzenski

  Its:   CEO   Date:   2-11-07

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

[Schedule of Benefits]

 

-10-



--------------------------------------------------------------------------------

EXHIBIT B

Restrictions. Whaley agrees he will remain subject to the restrictions of
Article VIII of the Employment Agreement (which relates to confidentiality,
competition, and certain other restrictions). Provided, however, that in the
event that Whaley wishes to provide services to a company that would otherwise
not be permitted under Article VIII of the Employment Agreement, Whaley may
provide advance written notice to the Company, informing the Company as to the
entity for which he proposes to perform services and the general nature of the
services to be performed, and the Company may waive the application of Article
VIII, which waiver may not be unreasonably withheld by the Company and which
waiver will be confirmed or refused by the Company within five (5) business days
of receipt of written notice from Whaley as provided for herein. Notwithstanding
anything else contained in this Agreement, Whaley shall be permitted, during the
time that Article VIII of the Employment Agreement remains in effect, to
disclose the language of this section 3.2 in the form provided in Exhibit B to
this Agreement, to a company for which he proposes to perform services.

 

-11-